345 F.2d 796
Margaret DURANv.The KROGER COMPANY, an Ohio corporation, Appellant,
No. 15182.
United States Court of Appeals Third Circuit.
Argued May 21, 1965.Decided June 10, 1965.

William C. Walker, Dickie, McCamey, Chilcote & Robinson, Pittsburgh, Pa., for appellant.
James E. McLaughlin, McArdle, Harrington, Feeney & McLaughlin, Pittsburgh, Pa.  (John M. Feeney, Pittsburgh, Pa., on the brief), for appellee.
Before BIGGS, Chief Judge, and STALEY and GANEY, Circuit Judges.
PER CURIAM.


1
We have examined the record in this case and have considered the arguments of the parties.  We perceive no error in the proceedings.  Consequently, the judgment will be affirmed.